TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2013



                                     NO. 03-13-00256-CR


                                Eli Blue Hernandez, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
               DISMISSED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed: it is

ORDERED, ADJUDGED and DECREED by the Court that the appeal be dismissed in

accordance with the opinion of this Court; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs be made; and that this decision be certified

below for observance.